washington d c internal_revenue_service department of the treasury rn oo tax_exempt_and_government_entities_division apr uniform issue list xxxxxkkxkxkxxxkxk xxxkxxkxkxkxkkkkxkxk legend taxpayer a xxxxxxxxxkxkxkk ira b bank c bank d xxxxxxxxxxxxk xxxxxxxxxkxkkk xxxxxxxkxkxkxkkk amount xxxxxxxxxkkxkk dear xxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to her medical_condition which impaired her ability to manage her financial affairs and accomplish a timely rollover taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira b an individual_retirement_arrangement under in late taxpayer a contemplated sec_408 of the code with bank c xxxxxxxxxxxxk transferring the assets of ra b to another investment firm on date taxpayer a contacted bank c and requested that the balance of her ira amount be distributed directly to her at that time taxpayer a had not decided where to rollover the distribution taxpayer a received a distribution in the form of a check from ira b in amount which as a result of her medical_condition she erroneously deposited on date in a non-ira account at bank e instead of in an ira the mistake was discovered during the preparation of taxpayer a’s income_tax return taxpayer a has suffered from bipolar disorder since and has been receiving treatment including both therapy and medication taxpayer a has submitted medical records including a letter from her physician documenting that her state of mental health at the time of the distribution and during the 60-day period following the distribution of amount prevented her from attending to her financial affairs including completing a rollover amount remains in a non-ira account with bank d based on the facts and representations a ruling has been requested that the internal_revenue_service service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual xxxxxxxxxxkxxk received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her medical_condition which impaired her ability to manage her financial affairs and accomplish a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent xxxxxxkxxxkxxxk if you wish to inquire about this ruling please contact xxxxxxkxkxkxkxxkx xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely cobte bethind carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
